Exhibit 10.2

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED MASTER

REPURCHASE AND SECURITIES CONTRACT

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of July 10, 2015 (this “Amendment”), by and among PARLEX 5
KEN FINCO, LLC, a Delaware limited liability company (“U.S. Seller”), PARLEX 5
KEN UK FINCO, LLC, a Delaware limited liability company (“U.K. Seller”), PARLEX
5 KEN CAD FINCO, LLC, a Delaware limited liability company (“CAD Seller”) and
PARLEX 5 KEN ONT FINCO, LLC, a Delaware limited liability company (“ONT Seller”
and together with CAD Seller, “Canadian Sellers”) and PARLEX 5 KEN EUR FINCO,
LLC, a Delaware limited liability company (“German Seller”) (each a “Seller”,
and together, the “Sellers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Third Amended and
Restated Master Repurchase and Securities Contract, dated as of June 30, 2015
(as amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”);

WHEREAS, Sellers have requested, and Buyer has agreed, to amend certain
provisions of the Repurchase Agreement as set forth in this Amendment, and
Blackstone Mortgage Trust, Inc. (“Guarantor”) agrees to make the
acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a) Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new definition in correct alphabetical order:

“July 10 Amendment Effective Date”: June 10, 2015.

(b) The definitions of “Maximum Amount” and “U.S. Dollar Closing Date Maximum
Amount”, as set forth in Article 2 of the Repurchase Agreement, are each hereby
amended and restated in their entirety to read as follows:

“Maximum Amount”: (A) With respect to U.S. Dollars, U.S. $2,922,609,020.61, as
such amount may be increased by up to U.S. $143,209,663.00 in Future Funding
Amounts, and which amounts shall be available solely for the purchase of U.S.
Purchased Assets and for the



--------------------------------------------------------------------------------

Allocated Sequential Repayment Components of Purchased Assets other than U.S.
Purchased Assets, (B) with respect to Canadian Dollars, C$693,646,822.86, as
such amount may be increased by up to C$25,481,895.19 in Future Funding Amounts,
and which amounts shall be available solely for the purchase of Canadian
Purchased Assets, (C) with respect to Pounds Sterling, £247,431,281.41, which
amount shall not be increased by any Future Funding Amounts, and which amounts
shall be available solely for the purchase of U.K. Purchased Assets, and
(D) with respect to Euros, €166,054,865.89, as such amount may be increased by
up to €1,720,000.00 in Future Funding Amounts, and which amounts shall be
available solely for U.K. Purchased Assets denominated in Euros, each of which
amounts, in each case, shall be permanently reduced by each Principal Payment or
other allocation of principal in respect of each Purchased Asset to the extent
applied to reduce the Purchase Price thereof, including Principal Payments
received and applied in reduction of each Allocated Sequential Repayment
Component, repurchase of the Purchased Assets, the payment of Margin Deficits
and any other application of Principal Payments in respect of the Purchased
Assets applied to reduce the Purchase Price thereof.

“U.S. Dollar Closing Date Maximum Amount”: U.S. $4,215,877,489.10.

SECTION 2. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “July 10 Amendment
Effective Date”), which is the date that this Amendment was executed and
delivered by a duly authorized officer of each of each Seller, Buyer and
Guarantor, along with the delivery of that certain Amendment No. 1 to Third
Amended and Restated Fee and Pricing Letter dated as of the date hereof by and
among Sellers and Buyer (the “Fee Letter Amendment”) and such other documents as
Buyer or counsel to Buyer reasonably requested, each dated as of the July 10
Amendment Effective Date.

SECTION 3. Representations, Warranties and Covenants. Each Seller hereby
represents and warrants to Buyer, as of the July 10 Amendment Effective Date,
that (i) it is in full compliance with all of the terms and provisions and its
undertakings and obligations set forth in the Repurchase Agreement and each
other Repurchase Document to which it is a party on its part to be observed or
performed, and (ii) no Default or Event of Default has occurred or is
continuing. Each Seller hereby confirms and reaffirms its representations,
warranties and covenants contained in each Repurchase Document to which it is a
party.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Amended and Restated Guarantee Agreement, dated as of
June 30, 2015 (the “Guarantee Agreement”), made by Guarantor in favor of Buyer,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that, as of the date hereof Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement,
the Guarantee Agreement and each of the other Repurchase Documents.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment and the Fee Letter Amendment, the Repurchase Agreement and each of the
other Repurchase Documents shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms; provided, however, that
upon the July 10 Amendment Effective Date, each (x) reference therein and herein
to the “Repurchase Documents” shall be deemed to include, in any event, this
Amendment, (y) each reference to the “Repurchase Agreement” in any of the
Repurchase Documents shall be deemed to be a reference to the Repurchase
Agreement, as amended hereby, and (z) each reference in the Repurchase Agreement
to “this Agreement”, this “Repurchase Agreement”, this “Master Repurchase and
Securities Contract”, this “Amended and Restated Master Repurchase and
Securities Contract”, “hereof”, “herein” or words of similar effect in referring
to the Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement, as amended by this Amendment.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 7. Expenses. Sellers and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 8. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

SELLERS: PARLEX 5 KEN FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer PARLEX 5 KEN UK FINCO, LLC, a Delaware limited liability company
By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer PARLEX 5 KEN CAD FINCO, LLC, a Delaware limited liability company
By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer PARLEX 5 KEN ONT FINCO, LLC, a Delaware limited liability company
By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer



--------------------------------------------------------------------------------

PARLEX 5 KEN EUR FINCO, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer



--------------------------------------------------------------------------------

BUYER: WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
By:  

/s/ Joe Check

  Name:   Joe Check   Title:   Vice President



--------------------------------------------------------------------------------

With respect to the acknowledgments set forth in Section 4 herein: GUARANTOR:
BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer